Citation Nr: 0924448	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-31 713A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent disabling for lumbar spondylosis.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for tinea pedis and verruca accuminata of prepuce.

3.  Entitlement to service connection for a right knee 
condition.

4.  Entitlement to service connection for a left knee 
condition.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach condition.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
epilepsy and residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Brother, and V.L.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Jurisdiction over the Veteran's 
case was subsequently transferred to the St. Petersburg, 
Florida RO.

In July 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran seeks entitlement to an evaluation in excess of 
40 percent disabling for lumbar spondylosis, entitlement to 
an evaluation in excess of 10 percent disabling for tinea 
pedis and verruca accuminata of prepuce, entitlement to 
service connection for a right knee condition, entitlement to 
service connection for a left knee condition, and to reopen 
claims of entitlement to service connection for a stomach 
condition and entitlement to service connection for epilepsy 
and residuals of a head injury.

The most recent VA examinations evaluating the Veteran's 
lumbar spondylosis and tinea pedis and verruca accuminata of 
prepuce were performed in March 2008.  In testimony before 
the undersigned Veterans Law Judge at a hearing in May 2009, 
the Veteran reported that his back condition had become more 
severe than it was at his last examination and that he had 
recently been prescribed diapers.  The Veteran also indicated 
in his testimony that his tinea pedis and verruca accuminata 
was progressively increasing in severity and had gotten worse 
since his prior examination.  As such, the Board has no 
discretion and must remand this matter to afford the Veteran 
an opportunity to undergo a contemporaneous VA examination to 
assess the current nature, extent and severity of his lumbar 
spondylosis and tinea pedis and verruca accuminata of prepuce 
disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).

A review of the claims folder reveals that the Veteran was 
denied Social Security Disability Insurance benefits.  
However, the records regarding this denial of benefits have 
not been associated with the claims folder and the record 
contains no indication that any attempt was made to obtain 
the Veteran's complete Social Security Administration (SSA) 
record.  Because SSA records are potentially relevant to the 
Board's determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2008); see also Moore v. 
Shinseki, 555 F.3d 1369 (Fed. Cir., 2009); Voerth v. West, 13 
Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 
169 (1998) (when VA put on notice of SSA records prior to 
issuance of final decision, Board must seek to obtain 
records); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) 
(VA has statutory duty to acquire both SSA decision and 
supporting medical records pertinent to claim).  Therefore, 
this appeal must be remanded to obtain the Veteran's complete 
SSA record.

Finally, concerning the petition to reopen a claim of 
entitlement to service connection for epilepsy and residuals 
of a head injury, notice compliant with 38 U.S.C.A. § 5103(a) 
and the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
should be issued on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice 
that complies with the Court's decision 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006), specifying the basis for the 
previous denial for service connection 
for epilepsy and residuals of a head 
injury, the evidence and information that 
is necessary to reopen the claim, and the 
evidence and information that is 
necessary to establish entitlement to the 
underlying claim for the benefit that is 
being sought.

2.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

3.  After completion of the above, the 
Veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and severity of his lumbar 
spondylosis.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should note in the examination report 
that the claims folder and the remand 
have been reviewed.  All indicated tests 
should be performed, and the examiner 
should report range of motion findings 
for the Veteran's back and indicate all 
neurologic pathology, to specifically 
include whether the condition is 
manifested by bowel or bladder problems.  
Complete rationale for any opinion 
expressed and conclusion reached must be 
set forth in a report.

4.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and severity of his 
tinea pedis and verruca accuminata of 
prepuce.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should note in the examination report 
that the claims folder and the remand 
have been reviewed.  All indicated tests 
and studies should be performed.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a report.

5.  Finally, readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted in full, the Veteran and 
his representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


